Shea, J.
(dissenting). I disagree only with the portion of the majority opinion which concludes that the evidence of an uncharged sexual assault upon another *181woman, Y, was admissible to prove the defendant sexually assaulted the victim B as charged in the information. The opinion allows this evidence upon the theory that it tends to support the victim’s testimony that she never consented to sexual relations with the defendant as an exception to the general prohibition against evidence of other misconduct. Such evidence has probative value upon the issue of consent, however, only in that it indicates a proclivity toward rape upon the part of the defendant when a suitable opportunity is presented. Since it is common knowledge that a disproportionately large number of crimes are attributable to “repeaters” who have previously committed the same offense, it cannot be denied that evidence of another similar crime by a defendant, whatever its nature, has significant probative force. The circumstance that this defendant has been accused of rape by another woman lends substantial persuasiveness to the account given by the victim B of her encounter with him.
It is not because other crimes evidence offered to prove criminal proclivity lacks any probative value that it is ordinarily rejected, however, but because it is commonly regarded as having too much. McCormick, Evidence (2d Ed. 1972) § 190; 1 Wigmore, Evidence (3d Ed. 1940) § 194. It violates a sense of fairness deeply ingrained in our system that a person should be convicted of a crime because of his past misdeeds. That evidence of the commission of similar crimes raises a serious danger of such a possibility is widely recognized as the principal rationale behind the exclusion of such evidence where its effect is to show nothing more than a proclivity to commit the particular crime charged. 1 Wigmore, Evidence, supra. General Statutes § 52-145 reflects this attitude by restricting the use of prior convictions to their effect upon the credibility of a witness.
*182The majority opinion stresses the likeness of many of the circumstances of the two incidents. These similarities might be significant if identity were the issue, but it is not. As the opinion concedes, the only issue is consent and these resemblances serve only to enhance the effect of the evidence in showing that the defendant has a proclivity toward sexual assault in like situations. It is this characteristic of the defendant which the tes-, timony of Y tends to prove and which is relied upon as a basis for the inference that B, the victim of the offense charged, never consented to sexual relations with the defendant. There is no distinction of substance between the use of evidence of the criminal characteristics of a defendant in this context and its use to prove his commission of a crime on the basis of the notion that “he did it once; he must have done it again,” of which the majority presumably disapprove. The exception which they have carved out for evidence of similar crimes to prove the absence of consent in sexual assault cases, however, bids fair to swallow in its entirety the general rule excluding such evidence. Lilly, Evidence (1978) § 46.
For these reasons, I disagree with the opinion’s significant enlargement upon the availability of other crimes evidence to the state in sexual assault cases, heretofore unprecedented in this state and disapproved by some thoughtful commentators. Lilly, Evidence (1978) § 46; Gregg, “Other Acts of Sexual Misbehavior and Perversion as Evidence in Prosecutions for Sexual Offenses,” 6 Ariz. L. Rev. 212, 231-85 (1965); H. L. Trautman, “Logical or Legal Relevancy — Conflict in Theory,” 5 Yand. L. Rev. 385, 408-409 (1952). I would follow our recent decision in State v. Williams, 190 Conn. 104, 459 A.2d 510 (1983), where we found error in the admission of testimony tending to prove nothing more than an inclination toward rape on the part of a defendant charged with sexual assault where *183consent was the sole defense, as in this case, because its probative value was deemed minimal in comparison to its seriously prejudicial impact. Accordingly, I would find error in the ruling upon evidence and remand for a new trial.